Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 28,
2010, is by and among First Busey Corporation, a Nevada corporation (the
“Company”), and the investors listed on the signature pages hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.            Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, the number of shares of
common stock, par value $0.001 per share, of the Company (the “Common Stock”)
set forth below such Buyer’s name on its signature page to this Agreement (which
aggregate amount for all Buyers together shall be 12,718,635 shares of Common
Stock and shall collectively be referred to herein as the “Shares”).

 

B.            The Company has filed a Registration Statement under the
Securities Act of 1933, as amended (the “1933 Act”), on Form S-3 (Registration
Number 333-167214), which was declared effective by the Securities and Exchange
Commission (the “SEC”) on June 11, 2010 (the “Registration Statement”). The
Company shall issue the Shares pursuant to the currently effective Registration
Statement.

 

C.            In addition to, and concurrently with, the offering of Shares, the
Company expects to raise an additional amount of capital in an offering of
shares of a new series of convertible preferred stock of the Company pursuant to
the Registration Statement (the “Preferred Stock Transaction”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.                                      PURCHASE AND SALE OF SHARES.

 

(a)           Shares. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 5 and 6 below, the Company shall issue and sell to each
Buyer, and each Buyer severally, but not jointly, shall purchase from the
Company on the Closing Date (as defined below), the number of Shares as is set
forth below such Buyer’s name on its signature page to this Agreement, at a
purchase price of $4.25 per share.

 

(b)           Closing. The closing (the “Closing”) of the purchase of the Shares
by the Buyers shall occur at the offices of Greenberg Traurig, LLP, One
International Place, Boston, Massachusetts 02110. The date and time of the
Closing (the “Closing Date”) shall be 10:00 a.m., Boston time, on the first
(1st) Business Day on which the conditions to the Closing set forth in Sections
5 and 6 below are satisfied or waived (or such later date as is mutually agreed
to by the Company and each Buyer). As used herein “Business Day” means any day
other than a Saturday, Sunday or other day on which commercial banks in New
York, New York are

 

--------------------------------------------------------------------------------


 

authorized or required by law to remain closed.

 

(c)           Purchase Price. The aggregate purchase price for the Shares to be
purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
below such Buyer’s name on its signature page to this Agreement. Each Buyer
shall pay its respective Purchase Price for the Shares to be purchased by such
Buyer at the Closing.

 

(d)           Payment; Settlement Mechanics. On the Closing Date, (i) the
Company shall cause its transfer agent to deliver to each Buyer the number of
Shares as is set forth below such Buyer’s name on its signature page to this
Agreement (such Shares shall be registered in the name of such Buyer or as
otherwise set forth on such Buyer’s signature page to this Agreement) and
(ii) upon receipt of such Shares, each Buyer shall pay its respective Purchase
Price to the Company for the Shares to be issued and sold to such Buyer at the
Closing.  The Shares shall not bear any restrictive or other legends (electronic
or otherwise).  If a Buyer chooses to settle via Deposit/Withdrawal At Custodian
(“DWAC”) (by checking the appropriate space on such Buyer’s signature
page hereto), then as between the Company and such Buyer, the provisions set
forth in Exhibit A hereto shall be incorporated herein by reference as if set
forth fully herein. If a Buyer chooses to settle delivery versus payment (“DVP”)
(by checking the appropriate space on such Buyer’s signature page hereto), then
as between the Company and such Buyer, the provisions set forth in Exhibit B
hereto shall be incorporated herein by reference as set forth fully herein.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a)           Organization; Authority. Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(b)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and constitutes the
legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and

 

2

--------------------------------------------------------------------------------


 

state securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(d)           Residency. Such Buyer’s office in which its investment decision
with respect to the Shares was made is located in the jurisdiction below such
Buyer’s name on its signature page hereto.

 

(e)           Certain Trading Activities.  Such Buyer has not directly or
indirectly, nor has any Person (as defined below) acting on behalf of or
pursuant to any understanding with such Buyer, engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
(as defined below) involving the Company’s securities) during the period
commencing as of the time that such Buyer was first contacted by the Company
regarding the specific investment in the Company contemplated by this Agreement
and ending immediately prior to the execution of this Agreement by such Buyer.
“Short Sales” mean all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the “1934
Act”) (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).  Notwithstanding the foregoing, in the case
of a Buyer that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Buyer’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Buyer’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. For purposes of this Agreement,
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a)           Organization and Qualification; Subsidiaries. Each of the Company
and each of its direct and indirect subsidiaries constituting a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X (each such
significant subsidiary, a “Subsidiary”) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries, taken as a
whole, (ii) the legality, validity or enforceability of the transactions
contemplated hereby or

 

3

--------------------------------------------------------------------------------


 

in the other Transaction Documents (as defined below) or (iii) the authority or
ability of the Company to perform its obligations under the Transaction
Documents. Except as set forth on Schedule 3(a), the Company has no
Subsidiaries.

 

(b)           Bank Holding Company; State Bank Status.  The Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (the “BHC Act”), and meets in all material respects the applicable
requirements for qualification as such.  Busey Bank, an Illinois state-chartered
bank and wholly-owned subsidiary of the Company (the “Bank”), holds the
requisite authority from the Illinois Department of Financial and Professional
Regulation (the “DFPR”) to conduct business as a state-chartered bank under the
laws of the State of Illinois.  The deposit accounts of the Bank are insured up
to applicable limits by the Federal Deposit Insurance Corporation (the “FDIC”),
and all premiums and assessments required to be paid in connection therewith
have been paid when due.

 

(c)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Shares in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Shares) have been duly
authorized by the Company’s board of directors and, other than the filing with
the SEC of a final prospectus supplement relating to the transactions
contemplated hereby (the “Prospectus Supplement”), no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body or regulatory authority. This Agreement and
the other Transaction Documents to which the Company is a party have been (or
upon delivery will have been) duly executed and delivered by the Company and
when delivered in accordance with the terms hereof and thereof, will constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.  There are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
knowledge, between or among any of the Company’s stockholders. “Transaction
Documents” means, collectively, this Agreement and each of the other agreements
and instruments entered into and/or delivered by the parties hereto in
connection with the proposed sale and issuance of Common Stock contemplated
hereby and thereby.

 

(d)           Issuance of Shares; Registration Statement. The issuance of the
Shares is duly authorized and, when issued and paid for in accordance with the
terms of this Agreement, the Shares shall be validly issued, fully paid and
non-assessable and free from all taxes, liens, charges and other encumbrances
imposed by the Company.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement.  The issuance of the Shares has been registered by the Company
under the 1933 Act, the Shares are being issued pursuant to the Registration
Statement and all of the Shares are freely transferable and freely tradeable by
each of the Buyers on the Principal

 

4

--------------------------------------------------------------------------------


 

Market (as defined below) without restriction. The Registration Statement is
effective and available for the issuance of the Shares thereunder and the
Company has not received any notice that the SEC has issued or intends to issue
a stop-order or other order with respect to the Registration Statement or the
Prospectus (as defined below) or that the SEC otherwise has (i) suspended or
withdrawn the effectiveness of the Registration Statement or (ii) issued any
order preventing or suspending the use of the Prospectus, in either case, either
temporarily or permanently, or intends or has threatened in writing to do so.
The “Plan of Distribution” section under the Registration Statement permits the
issuance of the Shares hereunder. Upon receipt of the Shares, each of the Buyers
will have good and marketable title to the Shares. At the time the Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at the Closing Date, the Registration Statement and any amendments
thereto complied and will comply in all material respects to the requirements of
the 1933 Act and did not and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; and the base prospectus
included in the Registration Statement (the “Prospectus”) and any amendments or
supplements thereto (including, without limitation, the Prospectus Supplement),
at the time the Prospectus or any amendment or supplement thereto was issued and
at the Closing Date, complied and will comply in all material respects to the
requirements of the 1933 Act and did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  The Company meets all of the requirements for the
use of Form S-3 under the 1933 Act for the offering and sale of the Shares, and
the SEC has not notified the Company of any objection to the use of the form of
the Registration Statement pursuant to Rule 401(g)(1) under the 1933 Act.  The
Registration Statement meets the requirements set forth in
Rule 415(a)(1)(x) under the 1933 Act. At the earliest time after the filing of
the Registration Statement that the Company or another offering participant made
a bona fide offer (within the meaning of Rule 164(h)(2) under the 1933 Act)
relating to any of the Shares, the Company was not and is not an “Ineligible
Issuer” (as defined in Rule 405 under the 1933 Act). The Company has not
distributed any offering material in connection with the offering and sale of
any of the Shares, other than the Registration Statement, the Prospectus or the
Prospectus Supplement. In accordance with Rule 5110(b)(7)(C)(i) of the Financial
Industry Regulatory Authority Manual, the offering of the Shares has been
registered with the SEC on Form S-3 under the 1933 Act pursuant to the standards
for Form S-3 in effect prior to October 21, 1992, and the Shares are being
offered pursuant to Rule 415 promulgated under the 1933 Act.  The Prospectus
Supplement does not contain any material non-public information other than the
terms of the transactions contemplated by this Agreement and matters related to
the proposed Preferred Stock Transaction.

 

(e)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares) will not (i) result in a violation of the Company’s
Articles of Incorporation, as amended and as in effect on the date hereof,
including, without limitation, any certificates of designation contained therein
or attached thereto (the “Articles of Incorporation”), or other organizational
documents of the Company or any of its Subsidiaries or the Company’s bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights

 

5

--------------------------------------------------------------------------------


 

of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) subject to the making of the Required Filings (as defined below)
by the Company, result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the Nasdaq Global Select Market
(the “Principal Market”)) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected except, in the case of clause (ii) or (iii) above, to the
extent such violations that could not reasonably be expected to have a Material
Adverse Effect.

 

(f)            Consents.  The Company is not required to obtain any consent
from, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person (including, without limitation, the Financial Industry Regulatory
Authority) in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case, in accordance
with the terms hereof or thereof, other than (i) the filing with the SEC of the
Prospectus Supplement and (ii) the filing with the SEC of the 8-K Filing (as
defined below) (collectively, the “Required Filings”). All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain at or prior to the Closing have been obtained or effected on or prior
to the Closing Date, and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. Required Filings to be made after the
Closing Date shall be made in compliance with the terms of this Agreement and
applicable federal and state securities laws.  The Company is not in violation
of the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.

 

(g)           Acknowledgment Regarding Buyer’s Purchase of Shares. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Buyer is acting as a financial advisor or fiduciary of the Company or
any of its Subsidiaries (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the Shares.
The Company further represents to each Buyer that the Company’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

(h)           Placement Agent Fees. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby.
Other than FIG Partners, LLC, which is acting solely as the Company’s financial
advisor, neither the Company nor any of its Subsidiaries has engaged any other
financial advisor, any placement agent or any other agent in connection with the
offer or sale of the Shares.

 

6

--------------------------------------------------------------------------------


 

(i)            No Integrated Offering. None of the Company, the Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to require approval of stockholders of the Company under any applicable
stockholder approval provisions, including, without limitation, under the
rules and regulations of any exchange or automated quotation system on which any
of the securities of the Company are listed or designated. None of the Company,
its Subsidiaries, their affiliates nor any Person acting on their behalf will
take any action or steps referred to in the preceding sentence that would cause
the offering of any of the Shares to be integrated with other offerings of
securities of the Company.

 

(j)            Application of Takeover Protections; Rights Agreement. The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change of
control of the Company.  The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the Shares
and any Buyer’s ownership of the Shares.

 

(k)           SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being referred to herein as the “SEC Documents”). As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Buyers which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the

 

7

--------------------------------------------------------------------------------


 

circumstance under which they are or were made.

 

(l)            Absence of Certain Changes. Since the date of the Company’s most
recent audited financial statements contained in the Form 10-K, except as
disclosed in subsequent SEC Documents filed prior to the date hereof, there has
been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Subsidiaries.  Since the date of the Company’s most recent audited
financial statements contained in the Form 10-K, except as disclosed in a
subsequent SEC Documents filed prior to the date hereof, neither the Company nor
any of its Subsidiaries has (i) declared or paid any dividends other than by
Subsidiaries to the Company, (ii) sold any material assets, individually or in
the aggregate, outside of the ordinary course of business or (iii) made any
material capital expenditures, individually or in the aggregate. Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, liquidation or winding up, nor does the Company or any
Subsidiary have any knowledge or reason to believe that any of their respective
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be insolvent. Neither the Company nor
any of its Subsidiaries has engaged in business or in any transaction, and is
not about to engage in business or in any transaction, for which the Company’s
or such Subsidiary’s remaining assets constitute unreasonably small capital.

 

(m)          No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or their respective business, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced or contained in the SEC Documents or (ii) could
reasonably result in a Material Adverse Effect or a material adverse effect on
any Buyer’s investment hereunder.

 

(n)           Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Articles of Incorporation, any certificate of designation of any other
outstanding series of preferred stock of the Company or any of its Subsidiaries
or Bylaws or their organizational charter, Articles of Incorporation or
certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Since January 1, 2010, (i) the
Common

 

8

--------------------------------------------------------------------------------


 

Stock has been designated for quotation on the Principal Market, (ii) trading in
the Common Stock has not been suspended by the SEC or the Principal Market and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market. Neither the Company nor any of its Subsidiaries
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), except in all
cases for possible defaults or violations which could not, individually or in
the aggregate, have a Material Adverse Effect. The Company and each of its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 

(o)           Questionable Payments.  Neither the Company nor any of the
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(p)           Sarbanes-Oxley Act. The Company and each Subsidiary is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

(q)           Transactions with Affiliates. No relationship, direct or indirect,
exists between or among the Company or any of the Subsidiaries, on the one hand,
and any directors, officers, or employees of the Company or any of the
Subsidiaries, on the other hand, which is required to be described in SEC
Documents and is not adequately described therein to satisfy the requirements of
the Securities Act and the rules and regulations promulgated thereby.

 

(r)            Equity Capitalization.  The capitalization of the Company as of
the date hereof is as set forth on Schedule 3(r). All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as disclosed on Schedule 3(r): (i) none
of the Company’s or any material Subsidiary’s capital stock is subject to
preemptive rights or any other similar rights or any liens suffered or permitted
by the Company or any Subsidiary; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of

 

9

--------------------------------------------------------------------------------


 

its Subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts filed in
connection with the Company or any of its Subsidiaries; (v) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act
(except as contemplated by this Agreement); (vi) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.

 

(s)            Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.  There has not been,
and to the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1934 Act or the 1933 Act.

 

(t)            Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(u)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party

 

10

--------------------------------------------------------------------------------


 

to any collective bargaining agreement or employs any member of a union. The
Company believe that its and its Subsidiaries’ relations with their respective
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No executive
officer or other key employee of the Company or any of its Subsidiaries is,  or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(v)           Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries. Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.

 

(w)          Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted, unless failure to own or possess such
rights or licenses would not reasonably be likely to result in a Material
Adverse Effect.  None of the Company’s or its Subsidiaries’ Intellectual
Property Rights have expired, terminated or been abandoned, or are expected to
expire, terminate or be abandoned, within three years from the date of this
Agreement, unless such expiration, termination or abandonment would not
reasonably be likely to result in a Material Adverse Effect.  The Company has no
knowledge of any infringement by the Company or any of its Subsidiaries of
Intellectual Property Rights of others.  There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of the Subsidiaries
regarding their material Intellectual Property Rights.  The Company is not aware
of any facts or circumstances that reasonably could be expected to give rise to
any of the foregoing infringements or claims, actions or proceedings. The
Company and each of its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material

 

11

--------------------------------------------------------------------------------


 

Adverse Effect.

 

(x)           Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined herein), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(y)           Subsidiary Rights. Except as disclosed in the SEC Documents, the
Company or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law and regulation) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or such Subsidiary.

 

(z)           Tax Status. Except for matters that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Company and each of its Subsidiaries (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.

 

(aa)         Internal Accounting and Disclosure Controls. The Company maintains
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the 1934 Act) that is effective to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles, including that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any

 

12

--------------------------------------------------------------------------------


 

difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

 

(bb)         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 

(cc)         Investment Company Status. The Company is not, and upon
consummation of the sale of the Shares will not be, an “investment company,” an
affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of  1940, as amended.

 

(dd)         Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company or any of its Subsidiaries to facilitate the sale or
resale of any of the Shares, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Shares, or (iii) paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company or any of its Subsidiaries.

 

(ee)         OFAC.  Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, towards any sales or operations any country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

 

(ff)          Money Laundering Laws.  The operations of each of the Company and
any Subsidiary are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

 

13

--------------------------------------------------------------------------------


 

(gg)         Compliance with Certain Banking Regulations.  The Company has no
knowledge of any facts and circumstances, and has no reason to believe that any
facts or circumstances exist, that would cause the Bank: (i) to be deemed not to
be in satisfactory compliance with the Community Reinvestment Act and the
regulations promulgated thereunder or to be assigned a CRA rating by federal or
state banking regulators of lower than “satisfactory”; (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act of 1970
(or otherwise known as the “Currency and Foreign Transactions Reporting Act”),
the USA Patriot Act (or otherwise known as “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001”), any order issued with respect to anti-money laundering by OFAC or any
other anti-money laundering statute, rule or regulation; or (iii) to be deemed
not to be in satisfactory compliance, in any material respect, with all
applicable privacy of customer information requirements contained in any federal
and state privacy laws and regulations as well as the provisions of all
information security programs adopted by the Bank.

 

(hh)         No Additional Agreements.  Except for any agreements related to the
Preferred Stock Transaction, the Company has not entered into any agreement or
understanding with any Buyer or other individual purchasing Shares with respect
to the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents. For the avoidance of doubt, each Buyer
has the same rights with respect to the purchase of Shares as each of the other
Buyers.

 

(ii)           Reports, Registrations and Statements.  Since December 31, 2008,
the Company and each Subsidiary have filed all material reports, registrations
and statements, together with any required amendments thereto, that it was
required to file with the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), the FDIC, the DFPR, and any other applicable federal or
state securities or banking authorities, except where the failure to file any
such report, registration or statement would not have or reasonably be expected
to have a Material Adverse Effect. All such reports and statements filed with
any such regulatory body or authority are collectively referred to herein as the
“Company Reports.” As of their respective dates, the Company Reports complied as
to form in all material respects with all the rules and regulations promulgated
by the Federal Reserve, the FDIC, the DFPR and any other applicable federal or
state securities or banking authorities, as the case may be.

 

(jj)           Adequate Capitalization.  As of September 30, 2010, the Bank met
or exceeded the standards necessary to be considered “well capitalized” under
the FDIC’s regulatory framework for prompt corrective action.

 

(kk)         Agreements with Regulatory Agencies.  Neither the Company nor any
Subsidiary is a party or subject to any formal agreement or memorandum of
understanding with, or order issued by, the Federal Reserve, the FDIC, the DFPR
or any other bank regulatory authority that imposes any restrictions or
requirements not generally applicable to bank holding companies or commercial
banks.

 

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Company and each Subsidiary
has properly administered all accounts for which it acts as a fiduciary,
including accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and

 

14

--------------------------------------------------------------------------------


 

regulation and common law.  None of the Company, any Subsidiary or any director,
officer or employee of the Company or any Subsidiary has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the accountings for
each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account

 

(ll)           Mortgage Banking Business.  Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:

 

(i)            The Company and each of its Subsidiaries has complied with, and
all documentation in connection with the origination, processing, underwriting
and credit approval of any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries satisfied, (A) all applicable federal,
state and local laws, rules and regulations with respect to the origination,
insuring, purchase, sale, pooling, servicing, subservicing, or filing of claims
in connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and

 

(ii)           No Agency, Loan Investor or Insurer has (A) claimed in writing
that the Company or any of its Subsidiaries has violated or has not complied
with the applicable underwriting standards with respect to mortgage loans sold
by the Company or any of its Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor, (B) imposed
in writing restrictions on the activities (including commitment authority) of
the Company or any of its Subsidiaries or (C) indicated in writing to the
Company or any of its Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of its Subsidiaries for poor
performance, poor loan quality or concern with respect to the Company’s or any
of its Subsidiaries’ compliance with laws,

 

For purposes of this Section 3(ll):  (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan

 

15

--------------------------------------------------------------------------------


 

originated, purchased or serviced by the Company or any of its Subsidiaries or a
security backed by or representing an interest in any such mortgage loan; and
(C) “Insurer” means a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any of
its Subsidiaries, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.

 

(mm)      Risk Management Instruments.  Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since December 31,
2008, all material derivative instruments, including, swaps, caps, floors and
option agreements, whether entered into for the Company’s own account, or for
the account of one or more of the Company Subsidiaries, were entered into
(1) only in the ordinary course of business, (2) in accordance with prudent
practices and in all material respects with all applicable laws, rules,
regulations and regulatory policies and (3) with counterparties believed to be
financially responsible at the time; and each of them constitutes the valid and
legally binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms.  Neither the Company nor the Company
Subsidiaries, nor, to the knowledge of the Company, any other party thereto, is
in breach of any of its material obligations under any such agreement or
arrangement.

 

(nn)         Registration Eligibility. The Company is eligible to register the
issuance and sale of the Shares to the Buyers using Form S-3 promulgated under
the 1933 Act.

 

(oo)         Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Shares to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(pp)         Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including

 

16

--------------------------------------------------------------------------------


 

results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly disclosed. 
The Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4.                                      COVENANTS.

 

(a)           Commercially Reasonably Best Efforts. Each Buyer, solely as to
itself, shall use commercially reasonable best efforts timely to satisfy each of
the conditions to the Company’s obligation to issue and sell the Shares set
forth in Section 5(a).  The Company shall use commercially reasonable best
efforts timely to satisfy each of the conditions to each Buyer’s obligation to
purchase its Shares set forth in Section 6(a).

 

(b)           Prospectus Supplement and Blue Sky.  Immediately prior to
execution of this Agreement, the Company shall have delivered, and as soon as
practicable after execution of this Agreement the Company shall file, the
Prospectus Supplement with respect to the Shares as required under, and in
conformity with, the 1933 Act, including Rule 424(b) thereunder. If required,
the Company, on or before the Closing Date, shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to, qualify the Shares for sale to the Buyers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Shares required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Shares to the Buyers.

 

(c)           Listing.  The Company shall promptly secure the listing of all of
the Shares upon each national securities exchange and automated quotation
system, if any, upon which the shares of Common Stock are then listed (subject
to official notice of issuance) and shall maintain such listing of all such
Shares on such national securities exchange or automated quotation system. The
Company shall maintain the Common Stock’s authorization for quotation on the
Principal Market, the New York Stock Exchange, the NYSE Amex, the Nasdaq Global
Market or the Nasdaq Capital Market (each, an “Eligible Market”). The Company
shall not take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on an Eligible Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4(c).

 

(d)           Fees.  The Company shall pay the reasonable fees and expenses of
Greenberg Traurig, LLP, counsel on behalf of certain Buyers, incurred in
connection with the transactions contemplated by the Transaction Documents
(including, without limitation, the negotiation, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith), up to a maximum amount of $15,000 which
amount shall be paid by the Company at the Closing or paid by the Company upon

 

17

--------------------------------------------------------------------------------


 

termination of this Agreement so long as such termination did not occur as a
result of a material breach by any such Buyer of any of its obligations
hereunder (as the case may be). Except as set forth above, the parties hereto
shall be responsible for the payment of all expenses incurred by them in
connection with the preparation and negotiation of the Transaction Documents and
the consummation of the transactions contemplated hereby. The Company shall pay
all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of the Shares to the Buyers.

 

(e)           Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, issue a press release (the “Press
Release”) reasonably acceptable to each Buyer disclosing all the material terms
of the transactions contemplated hereby and any other material, nonpublic
information that the Company may have provided a Buyer at any time prior to the
filing of the Press Release.  On or before 8:30 a.m., New York time, on the
first (1st) Business Day following the date of this Agreement, the Company shall
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated hereby and attaching this Agreement as an exhibit
(including all attachments, the “8-K Filing”). From and after the issuance of
the Press Release, the Company shall have disclosed all material, nonpublic
information delivered to any of the Buyers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents (if any) in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, provide any Buyer with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
issuance of the Press Release without the express prior written consent of such
Buyer. If a Buyer has, or believes it has, received any material, nonpublic
information regarding the Company or any of its Subsidiaries in breach of the
immediately preceding sentence, such Buyer shall provide the Company with
written notice thereof in which case the Company shall, within one (1) Trading
Day of the receipt of such notice, make a public disclosure of all such
material, nonpublic information so provided. In the event of a breach of any of
the foregoing covenants by the Company, any of its Subsidiaries, or any of its
or their respective officers, directors, employees and agents (as determined in
the reasonable good faith judgment of such Buyer), in addition to any other
remedy provided herein or in the Transaction Documents, such Buyer shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, any of the Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure of such information. Without the prior written consent of any
applicable Buyer, the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of such Buyer or its
investment adviser in any filing, announcement, release or otherwise, except
(a) as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the SEC and
(b) to the extent such disclosure is required by law or Principal Market
regulations, in which case the Company shall provide the applicable Buyers

 

18

--------------------------------------------------------------------------------


 

with prior notice of such disclosure permitted hereunder.

 

(f)            Certain Transactions and Confidentiality.  Each Buyer, severally
and not jointly with the other Buyers, covenants that it will not execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to a press release as described in Section 4(e). 
Each Buyer, severally and not jointly with the other Buyers, covenants that
until such time as the transactions contemplated by this Agreement are first
publicly disclosed by the Company pursuant to a press release as described in
Section 4(e), such Buyer will maintain the confidentiality of the existence and
terms of this transaction.  Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Buyer makes any representation, warranty or
covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to a press release as
described in Section 4(e), (ii) no Buyer shall be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to a press
release as described in Section 4(e) and (iii) no Buyer shall have any duty of
confidentiality to the Company or its Subsidiaries after the issuance of a press
release disclosing all the material terms of the transactions contemplated by
this Agreement as described in Section 4(e).  Notwithstanding the foregoing, in
the case of a Buyer that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Buyer’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Buyer’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.

 

5.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

(a)           The obligation of the Company hereunder to issue and sell the
Shares to each Buyer at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in their sole discretion by providing each Buyer with prior written
notice thereof:

 

(i)            Such Buyer shall have executed this Agreement and delivered the
same to the Company.

 

(ii)           Such Buyer shall have delivered to the Company the Purchase Price
for the Shares being purchased by such Buyer at the Closing in accordance with
the settlement mechanics selected by such Buyer.

 

(iii)          Each and every representation and warranty of such Buyer shall be
true and correct as of the date when made and as of the Closing Date as though
originally

 

19

--------------------------------------------------------------------------------


 

made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such date), and such Buyer
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

 

6.                                      CONDITIONS TO EACH BUYER’S OBLIGATION TO
PURCHASE.

 

(a)           The obligation of each Buyer hereunder to purchase its Shares at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(i)            The Company shall have duly executed this Agreement and delivered
the same to such Buyer.

 

(ii)           The Company shall deliver or cause to be delivered to such Buyer
the number of Shares as is set forth below such Buyer’s name on its signature
page to this Agreement in accordance with the settlement mechanics selected by
such Buyer.

 

(iii)          Such Buyer shall have received the opinions of the Company’s
counsels, dated as of the Closing Date, in substantially the forms attached
hereto as Exhibit C-1 and Exhibit C-2.

 

(iv)          Each and every representation and warranty of the Company shall be
true and correct as of the date when made and as of the Closing Date as though
made on and as of such date (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date),
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing.  Such Buyer shall
have received a certificate, executed by the Chief Executive Officer or Chief
Financial Officer of the Company, dated as of the Closing Date, to the foregoing
effect in the form attached hereto as Exhibit D.

 

(v)           The Common Stock (I) shall be listed on the Principal Market and
(II) shall not have been suspended, as of the Closing Date, by the SEC or the
Principal Market from trading on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum maintenance requirements of the Principal Market.

 

(vi)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale and of the
Shares, including without limitation, those required by the Principal Market.

 

(vii)         The Company shall have obtained approval of the Principal Market
to list the Shares.

 

20

--------------------------------------------------------------------------------


 

(viii)                        No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(ix)                                Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

(x)                                   (A) The Registration Statement shall
remain effective at all times up to and including the Closing Date and the
issuance of the Shares to the Buyers may be made thereunder; (B) neither the
Company nor any of the Buyers shall have received notice that the SEC has issued
or intends to issue a stop order with respect to the Registration Statement or
that the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement either, temporarily or permanently, or intends or has
threatened to do so; and (C) no other suspension of the use or withdrawal of the
effectiveness of the Registration Statement or Prospectus shall exist.

 

(xi)                                The Company shall have delivered to such
Buyer the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the 1933 Act).

 

(xii)                             The Company shall have delivered to such Buyer
a certificate of the Secretary of the Company, dated as of the Closing Date,
(a) certifying the resolutions adopted by the Board of Directors of the
Corporation or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the issuance of the Shares, (b) certifying
the current versions of the Articles of Incorporation and Bylaws of the Company
and (c) certifying as to the signatures and authority of persons signing this
Agreement and related documents on behalf of the Company, in the form attached
hereto as Exhibit E.

 

(xiii)                          The Company shall simultaneously issue and
deliver at such Closing to the Buyers hereunder in the aggregate at least
sufficient shares of Common Stock against payment of an aggregate purchase price
of at least $54,054,198.75 million.

 

(xiv)                         Bank Regulatory Issues.  The purchase of Shares,
taken together with the shares of preferred stock purchased as part of the
Preferred Stock Transaction, if any, shall not (i) cause such Buyer or any of
its affiliates to violate any bank regulation, (ii) require such Buyer or any of
its affiliates to file a prior notice with the Federal Reserve or its delegee
under the Change in Bank Control Act or the BHC Act or obtain the prior approval
of any bank regulator or (iii) cause such Buyer, together with any other person
whose Company securities would be aggregated with such Buyer’s Company
securities for purposes of any bank regulation or law, to collectively be deemed
to own, control or have the power to vote securities which (assuming, for this
purpose only, full conversion and/or exercise of such securities by the Buyer)
would represent more than 9.9% of the voting securities of the Company
outstanding at such time.

 

21

--------------------------------------------------------------------------------


 

7.                                      TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer on
or before ten (10) days from the date hereof, then such Buyer shall have the
right to terminate its obligations under this Agreement with respect to itself
at any time on or after the close of business on such date without liability of
such Buyer to any other party; provided, however, (i) the right to terminate
this Agreement under this Section 7 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Shares shall be
applicable only to such Buyer providing such written notice, provided further,
notwithstanding any such termination the Company shall remain obligated to
reimburse Greenberg Traurig, LLP for the fees and expenses described in
Section 4(d) above. In the event any Buyer terminates its obligations under this
Agreement under this Section 7, the Company shall promptly notify each other
Buyer in writing of such Buyer’s election to terminate. Nothing contained in
this Section 7 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

8.                                      MISCELLANEOUS.

 

(a)                                  Governing Law; Jurisdiction; Jury Trial.
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)                                 Counterparts. This Agreement may be executed
in two or more identical counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party. In the event that any signature
is delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature
page shall create a valid and binding obligation of the party executing (or on
whose behalf such signature is executed) with the same force and effect as if
such signature page were an original thereof.

 

(c)                                  Headings; Gender. The headings of this
Agreement are for convenience of reference and

 

22

--------------------------------------------------------------------------------


 

shall not form part of, or affect the interpretation of, this Agreement. Unless
the context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.”  The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.

 

(d)                                 Severability.  If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

 

(e)                                  Entire Agreement. This Agreement and the
other Transaction Documents, together with the exhibits and schedules attached
hereto and thereto, and, with respect to Section 8(l), the transaction documents
relating to the Preferred Stock Transaction, contain the entire understanding of
the parties solely with respect to the subject matters contained herein and
therein and supersede all prior agreements and understandings, oral or written,
with respect to such subject matter, which the parties acknowledge have been
merged into such documents, exhibits and schedules, provided that the foregoing
shall not have any effect on any agreements that a Buyer has entered into with
the Company or any of its Subsidiaries prior to the date hereof with respect to
any prior investment made by such Buyer in the Company.  The Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company, and
Subsidiary or otherwise.

 

(f)                                    Amendments; Waivers.  No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and all of the Buyers or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.  No consideration shall be offered or paid to any
Buyer to amend or consent to a waiver or modification of any provision of any of
this Agreement unless the same consideration is also offered to all of the
Buyers.

 

(g)                                 Notices. Any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed

 

23

--------------------------------------------------------------------------------


 

to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with an overnight courier service
with next day delivery specified, in each case, properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

First Busey Corporation

100 W. University Avenue

Champaign, Illinois 61820

Telephone: (217) 365-4516

Facsimile: (217) 365-4592

Attention: Van Dukeman, President and CEO

 

With copies (for informational purposes only) to:

 

Barack, Ferrazzano, Kirschbaum & Nagelberg LLP

200 W. Madison Street, Suite 3900

Chicago, Illinois 60606

Telephone: (312) 984-3100

Facsimile: (312) 984-3150

Attention: Robert M. Fleetwood, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the signature
pages hereto, with copies to such Buyer’s representatives as set forth on the
signature pages hereto,

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

24

--------------------------------------------------------------------------------


 

(h)                                 Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and assigns. The Company shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of each Buyer,
including, without limitation, by way of a merger, consolidation or similar
transaction.

 

(i)                                     No Third Party Beneficiaries. This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, other than the Indemnitees
referred to in Section 8(l).

 

(j)                                     Survival. The representations,
warranties, agreements and covenants shall survive the Closing. Each Buyer shall
be responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

(k)                                  Further Assurances. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(l)                                     Indemnification.

 

(i)                                     In consideration of each Buyer’s
execution and delivery of this Agreement and acquiring the Shares hereunder and
in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and all of their stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents or in any of the transaction documents relating to the Preferred Stock
Transaction, (b) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents or in any of the
transaction documents relating to the Preferred Stock Transaction or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of any of the Transaction Documents or in
any of the transaction documents relating to the Preferred Stock Transaction,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Shares or the proceeds from
the Preferred Stock Transaction, (iii) any disclosure properly made by such
Buyer pursuant to Section 4(e), or (iv) the status of

 

25

--------------------------------------------------------------------------------


 

such Buyer as an investor in the Company pursuant to the transactions
contemplated hereby or pursuant to the Preferred Stock Transaction. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

(ii)                                  Promptly after receipt by an Indemnitee
under this Section 8(l) of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Indemnitee shall, if a claim in respect thereof is
to be made against the Company under this Section 8(l), deliver to the Company a
written notice of the commencement thereof, and the Company shall have the right
to participate in, and, to the extent the Company so desires, to assume control
of the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by the
Company if: (i) the Company has agreed in writing to pay such fees and expenses;
(ii) the Company shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (iii) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (iii) above the Company shall not
be responsible for the reasonable fees and expenses of more than one
(1) separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 8(l), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action (as determined by a court of
competent

 

26

--------------------------------------------------------------------------------


 

jurisdiction, which determination is not subject to appeal or further review).

 

(iii)                               The indemnification required by this
Section 8(l) shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Liabilities are incurred.

 

(iv)                              The indemnity agreement contained herein shall
be in addition to (A) any cause of action or similar right of the Indemnitee
against the Company or others, and (B) any liabilities the Company may be
subject to pursuant to the law.

 

(m)                               Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. For clarification purposes, the Recitals are part of this Agreement
and are hereby incorporated by reference.

 

(n)                                 Remedies.  Each Buyer shall have all rights
and remedies set forth herein and all rights and remedies which such holders
have been granted at any time under any other agreement or contract and all of
the rights which such holders have under any law. Any Person having any rights
under any provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 

(o)                                 Withdrawal Right. Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever any Buyer exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Buyer may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

(p)                                 Payment Set Aside. To the extent that the
Company makes a payment or payments to any Buyer hereunder or pursuant to any of
the other Transaction Documents or any of the Buyers enforce or exercise their
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

27

--------------------------------------------------------------------------------


 

(q)                                 Independent Nature of Buyers’ Obligations
and Rights.  The obligations of each Buyer hereunder are several and not joint
with the obligations of any other Buyer, and no Buyer shall be responsible in
any way for the performance of the obligations of any other Buyer under this
Agreement. Nothing contained herein, and no action taken by any Buyer pursuant
hereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Buyers are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by this
Agreement or any matters, and the Company acknowledges that the Buyers are not
acting in concert or as a group, and the Company shall not assert any such
claim, with respect to such obligations or the transactions contemplated by this
Agreement. The decision of each Buyer to purchase Shares pursuant to this
Agreement has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Shares or enforcing its rights under this Agreement.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose. It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Document is between the Company and a Buyer, solely, and not between the Company
and the Buyers collectively and not between and among the Buyers.

 

[signature pages follow]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

COMPANY:

 

 

 

FIRST BUSEY CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR BUYERS FOLLOW]

 

Company Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BUYER:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Aggregate Purchase Price: $

 

 

 

 

 

Number of Shares to be Acquired:

 

 

 

 

 

Name in which Shares are to be registered:

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

Manner of Settlement of the Shares (check one):

 

 

 

 

 

o DWAC (see Exhibit A for instructions)

 

 

o DVP (see Exhibit B for instructions)

 

 

 

 

 

Jurisdiction Where

 

 

Investment Decision Made:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

Facsimile No.:

 

 

E-mail Address:

 

 

Attention:

 

Buyer Signature Page

 

--------------------------------------------------------------------------------


 

Exhibit A

 

TO BE COMPLETED BY BUYER

SETTLING VIA DWAC

 

Delivery by electronic book-entry at The Depository Trust Corporation (“DTC”),
registered in the Buyer’s name and address as set forth on the signature page of
the Agreement to which this Exhibit A is attached, and released by the Company,
in its role as transfer agent (the “Transfer Agent”), to the Buyer at the
Closing.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)

 

 

 

 

 

 

 

DTC Participant Number

 

 

 

 

 

 

 

Name of Account at DTC Participant being credited with the Shares

 

 

 

 

 

 

 

Account Number at DTC Participant being credited with the Shares

 

 

 

 

NO LATER THAN ONE (1) BUSINESS DAY PRIOR TO THE CLOSING DATE, THE BUYER SHALL:

 

(I)                                    DIRECT THE BROKER-DEALER AT WHICH THE
ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A
DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) ON THE CLOSING DATE INSTRUCTING THE
TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

(II)                                REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE
BUYER TO THE FOLLOWING ACCOUNT:

 

[Insert Bank]
ABA#: [                      ]
Account No.: [                      ]
Account Name: [                    ]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

TO BE COMPLETED BY BUYER

SETTLING VIA DVP

 

Delivery versus payment (“DVP”) through the Depository Trust Corporation
(“DTC”)  (i.e., the Company shall deliver Shares registered in the Buyer’s name
and address as set forth on the signature page of the Agreement to which this
Exhibit B is attached and released by the Company, in its role as transfer agent
(the “Transfer Agent”), to the Buyer at the Closing directly to the
account(s) identified by the Buyer and simultaneously therewith payment shall be
made from such account(s) to the Company through DTC).

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)

 

 

 

 

 

 

 

DTC Participant Number

 

 

 

 

 

 

 

Name of Account at DTC Participant being credited with the Shares

 

 

 

 

 

 

 

Account Number at DTC Participant being credited with the Shares

 

 

 

 

NO LATER THAN ONE (1) BUSINESS DAY PRIOR TO THE CLOSING DATE, THE BUYER SHALL:

 

(I)                                    NOTIFY THE COMPANY OF THE ACCOUNT OR
ACCOUNTS TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH BUYER, AND

 

(II)                                CONFIRM THAT THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY THE BUYER HAVE A MINIMUM BALANCE
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE
BUYER.

 

--------------------------------------------------------------------------------


 

Exhibit C-1

 

Form of Legal Opinion of Nevada Counsel

 

1.                                        The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada.

 

2.                                        The Company has all requisite
corporate power and authority under its amended and restated certificate of
incorporation and bylaws to own, lease and use its properties and conduct its
business as described in the Prospectus.

 

3.                                       The Company has the requisite corporate
power and authority under its amended and restated certificate of incorporation
and bylaws to execute, deliver and perform its obligations under the Transaction
Documents and to issue the Securities in accordance with the terms thereof. The
execution and delivery of the Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated thereby (including,
without limitation, the issuance of the Securities) have been duly authorized by
all necessary action and no further consent or authorization of the Company, its
board of directors, stockholders or any federal or state governmental body,
regulatory agency, or self-regulatory agency is required, other than the
Stockholder Approval in connection with the issuance of the Conversion Shares.
The Transaction Documents have been duly executed and delivered by the Company
and constitute the legal, valid and binding obligations of the Company.

 

4.                                        The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated thereby (including, without
limitation, the issuance of the Securities) does not and will not result in a
violation of (i) the Company’s amended and restated certificate of incorporation
or bylaws, or (ii) any Nevada law, rule or regulation applicable to the Company.

 

5.                                        When issued, the Securities will be
duly authorized and validly issued, fully paid and nonassessable, and free of
any and all liens and charges and preemptive or similar rights contained in the
Company’s articles of incorporation, its bylaws, or Chapter 78 of the Nevada
Revised Statutes.

 

6.                                        No approval, consent, order or
authorization of, filing with, notice to or registration with, any governmental
authority on the part of the Company is required under Nevada law (i) for the
Company to enter into and perform its obligations under the Transaction
Documents, (ii) for the issuance and sale of the Securities as contemplated by
the Transaction Documents or (iii) for the exercise of any rights and remedies
under any Transaction Document.

 

--------------------------------------------------------------------------------


 

Exhibit C-2

 

Form of Legal Opinion of Special Corporate Counsel

 

1.                                        The Company is duly registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended.

 

2.                                        To our knowledge, no further consent
or authorization of a third party is required for the Company to consummate the
transactions contemplated by the Transaction Documents. The Transaction
Documents constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms.

 

3.                                        The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated thereby (including, without
limitation, the issuance of the Securities) does not and will not result in a
violation of (i) any agreement, note, lease, mortgage, deed or other instrument
to which the Company is a party or by which the Company is bound or affected
that has been filed as an exhibit to any SEC Documents; (ii) any federal law,
rule or regulation applicable to the Company; or (iii) the rules and regulations
of the Principal Market, except that, with respect to clause (iii), the
Stockholder Approval is required in connection with the issuance of the
Conversion Shares.

 

4.                                        When issued, the Securities will be
free of any and all liens and charges and preemptive or similar rights contained
in any agreement, note, lease, mortgage, deed or other instrument to which the
Company is a party or by which the Company is bound that has been filed as an
exhibit to the any SEC Document. To our knowledge, there are no securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance of any of the Securities.

 

5.                                        The Registration Statement, which
registers the issuance and sale of the Securities was declared effective under
the Securities Act, and to our knowledge, no stop order suspending the
effectiveness of the Registration Statement or any part thereof has been issued,
no proceedings for that purpose have been instituted or pending under the
Securities Act and the Prospectus contained therein is available for use.

 

6.                                        No approval, consent, order or
authorization of, filing with, notice to or registration with, any governmental
authority on the part of the Company is required under federal law or pursuant
to the rules of the Principal Market (i) for the Company to enter into and
perform its obligations under the Transaction Documents, (ii) for the issuance
and sale of the Securities as contemplated by the Transaction Documents or
(iii) for the exercise of any rights and remedies under any Transaction
Document, except that, with respect to rules of the Principal Market, the
Stockholder Approval is required in connection with the issuance of the
Conversion Shares.

 

7.                                        Except as disclosed in the SEC
Documents, to our knowledge, no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body or any governmental
agency or self-regulatory organization is pending or threatened against the
Company or any of its properties or assets.

 

8.                                        The Company is not an “investment
company” or any entity controlled by an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Officer’s Certificate

 

The undersigned, the Chief [        ] Officer of First Busey Corporation, a
Nevada corporation (the “Company”), pursuant to Section 6(a)(iv) of the
Securities Purchase Agreement, dated as of December 28, 2010, by and among the
Company and the investors signatory thereto (the “Purchase Agreement”), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Purchase
Agreement):

 

1.                                       The representations and warranties of
the Company contained in the Purchase Agreement are true and correct as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date, which shall be true and correct as of such date.

 

2.                                       The Company has performed, satisfied
and complied with all covenants, agreements and conditions required by the
Purchase Agreement to be performed, satisfied or complied with by it at or prior
to the Closing.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this       
day of December, 2010.

 

 

 

 

 

[                    ]

 

Chief [            ] Officer

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of First Busey Corporation, a Nevada corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of December 28, 2010, by and among the
Company and the investors party thereto (the “Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below.  Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Subscription Agreement.

 

1.                                       Attached hereto as Exhibit A is a true,
correct and complete copy of the resolutions duly adopted by the Board of
Directors of the Company at a meeting held on           , 2010, which represent
all of the resolutions approving the transactions contemplated by the Purchase
Agreement and the issuance of the Shares.  Such resolutions have not in any way
been amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

 

2.                                       Attached hereto as Exhibit B is a true,
correct and complete copy of the Articles of Incorporation of the Company,
together with any and all amendments thereto currently in effect, and no action
has been taken to further amend, modify or repeal such Articles of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

 

3.                                       Attached hereto as Exhibit C is a true,
correct and complete copy of the Bylaws of the Company and any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Bylaws, the same being in full force and effect in
the attached form as of the date hereof.

 

4.                                       Each person listed below has been duly
elected or appointed to the position(s) indicated opposite his name and is duly
authorized to sign the Purchase Agreement on behalf of the Company, and the
signature appearing opposite such person’s name below is such person’s genuine
signature.

 

Name

 

Position

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this       
day of December, 2010.

 

 

 

 

[                          ]

 

Secretary

 

I, [                          ], Chief [            ] Officer of the Company,
hereby certify that [                          ] is the duly elected, qualified
and acting Secretary of the Company and that the signature set forth above is
his true signature.

 

 

 

 

[                            ]

 

Chief [          ] Officer

 

--------------------------------------------------------------------------------